        Case 2:17-cv-01654-MJH Document 12-1 Filed 02/06/19 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA, ex rel.                   )
LOUIS LONGO,                                        )       CIVIL ACTION NO. 17-1654
                                                    )
                      Plaintiff,                    )
                                                    )
       v.                                           )       JUDGE MARILYN J. HORAN
                                                    )
WHEELING HOSPITAL INC., R&V                         )
ASSOCIATES, LTD., and RONALD L.                     )
VIOLI,                                              )
                                                    )       Electronic Filing
                      Defendants.                   )

                     [PROPOSED] ORDER RESETTING DEADLINE

       Upon consideration of the United States’ Motion to Reset Deadline, it is hereby

ORDERED that the motion is GRANTED, and the United States shall have until and including

March 25, 2019, to file and serve its complaint in intervention on defendants.




Dated: ________________                            __________________________________
                                                   UNITED STATES DISTRICT JUDGE
